WEBB, Judge.
The judgment entered by Judge Wood did not dispose of the entire case and is interlocutory. It is appealable. See Adair v. Adair, 62 N.C. App. 493, 303 S.E. 2d 190 (1983).
In its order imposing sanctions the Court found facts as to the matters on which the three previous motions for sanctions had been based. These matters might be considered in determining what sanctions are to be imposed if there is cause to impose sanctions based on the plaintiffs’ fourth motion for sanctions. The first three motions for sanctions have been determined and unless there has been action by the defendants which would authorize the imposition of sanctions since those rulings were made it was error for the Court to impose sanctions.
As we read the order the action of the defendant Blair M. Graham in not producing documents at the deposition of 20 August 1983 was the only matter considered by the Court which had not been the subject of a previous motion for sanctions. Mr. Graham did not produce and testified that he had not searched for certain records of Shenandoah Transplants of Virginia, Inc. The Court held that the records were encompassed within the order for the production of documents. If this is the case there was sufficient evidence for the Court to find that the defendants had failed to produce documents as ordered by the Court and the defendants would be subject to sanctions under G.S. 1A-1, Rule 37(b)(2)(c).
We do not believe the plaintiffs requested these documents in their request for the production of documents filed 22 March 1982. The request was for the corporate minute book of Shenandoah Transplants of North Carolina, Inc. and documents pertaining to cattle transactions occurring in 1978 and afterwards. This would not include transactions occurring while the defendants were operating Shenandoah Transplants of Virginia, Inc. Judge Martin, in overruling the defendants’ motion for a. protective order, ordered the defendants to produce the documents requested and the corporate minute book of Shenandoah Transplants of North Carolina, Inc., from 1 January 1975. If we assume this included the corporate minute book of Shenandoah Transplants of Virginia, Inc., this was not one of the documents which *328the defendants failed to produce at the deposition taken 20 August 1983.
We do not believe the defendants failed to produce requested documents or violated Judge Martin’s order after the third motion for sanctions. It was error to strike the defendants’ pleadings and to enter a default judgment. Because it was error to enter this judgment it was also error to order the defendants to pay attorney fees.
The defendants also appeal from the denial of a motion to dissolve an order of attachment. The Clerk of Superior Court on 3 February 1982 ordered the attachment of the property of the defendant Blair M. Graham. Pursuant to this order the sheriff levied on the interest Blair M. Graham had in the estate of Tully D. Blair. On 13 May 1982 Mr. Graham made a motion to dissolve the attachment. On 9 July 1982 the Clerk of Superior Court denied this motion. On 20 July 1983 Mr. Graham made a motion in Superior Court to dissolve the order of attachment. He asked that the Court treat the motion in the alternative as an appeal from the order of the Clerk of Superior Court. Judge Washington ruled that the same matters were presented in the motion one year previously to the Clerk of Superior Court. He held that an appeal had not been timely made from the order of the Clerk and denied the motion. In this we find no error.
Affirmed in part; reversed and remanded in part.
Judges Hedrick and Hill concur.
Judge Hill concurred in the result reached in this case prior to 31 December 1984.